Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to a request for continued examination filed 5/3/21.
Claims 16-28, 41-46 and 49

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.

Further, Applicant respectfully disagrees that it would have been obvious to modify each template to generate a waste panel on which to include the order code, as suggested by the Office Action. Although the Office Action cites Weber at col. 14, lines 3-5 to support its obviousness assertion, the cited portion of Weber teaches against the inclusion of an order code on a removable waste panel of an item. For example, immediately after the portion of Weber quoted in the Office Action, Weber goes on to explain that its piece tracking IDs are printed on physical material that moves through a production process “so the production system understands what order it has.” Weber at col. 14, II. 3-5. Thus, Weber relies on its piece tracking IDs to facilitate the production system understanding or being able to identify an order associated with the physical material. Modifying Weber to place its piece tracking IDs on a waste panel, which is removed during the production process, would render Weber’s production system unable to understand what order it has.


Those of ordinary skill in the art would have understood that placing Weber’s “piece tracking IDs” (see e.g. col. 14, lines 3-5) on a “waste panel” (e.g. DeLise Fig. 2B 104j(i)) and removing the waste panel after the physical material has otherwise moved through the production process would have allowed for the production system to “understand” which order is being processed until such understanding is no longer necessary. Those of ordinary skill in the art would have further understood that doing so would allow for the tracking of the work piece without including unwanted printing on the finished product. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-25, 27-28, 41-43 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008-0201002 to Crew et al. (Crew) in view of US 7,016,865 to Weber et al. (Weber) in view of US 4,527,402 to Swallow et al. (Swallow) in view of US 2014/0059906 to DeLise (DeLise).

Claims 16 and 41: Crew discloses a method of automated modification of computer program code for a manufacturing machine, comprising:
receiving a first part comprising an identification of an item (par. [0024] “the initial computer model”), and, a second part comprising at least one modification to be made to the item (par. [0014] “a template for altering the shape of the work-piece”); 
storing templates of computer program code (par. [0024] “the initial computer model may include the manufacturing data needed … to generate … machining actions”, par. [0018] “control codes … such as NC programming data”); 
associating each stored template with an item (par. [0024] “the initial computer model of the work-piece … having the same general shape as the component to be manufactured”); and 

providing an output of the value associated with the modification in dependence on the second part (par. [0024] “the manufacturing data needed … to generate such extra machining actions”, par. [0020] “generating control codes”);
adjusting the template associated with the item by modifying the template to create an output template for provision to the machine with a value associated with the at least one modification (par. [0031] “the initial computer model may be further altered by the CAD system”, par. [0046] “output a computer model of the component”)
.

Crew does not disclose a manufacturing machine for an article of clothing; 
parsing a received message into the first part and the second part; and
allocating an order code to a received order.

Weber discloses a manufacturing machine for an article of clothing (col. 10, lines 43-50 “create personalized versions of … t-shirts”); and
parsing a received message (col. 10, lines 41-43 “communicates a personalized product request”, col. 12, lines 1-7 “extracts the product design definition from the personalization product file 90”, those of ordinary skill in the art would have understood that this “extraction” of data from e.g. an XML file constitutes a parsing of that file) into a first part comprising an identification of an item (col. 10, lines 43-50 “create personalized versions of … t-shirts”), and, a 
allocating an order code to a received order (col. 13, line 61-col. 14, line 7 “attach … a unique e-identification code or e-ID to each personalized product file 90 … The piece tracking IDs are often printed on the physical material that moves through a production process”).

It would have been obvious at the time of filing to receive and parse a message (Weber col. 12, lines 1-7 “extracts the product design definition from the personalization product file 90”) comprising an identification of an article of clothing (Crew par. [0024] “the initial computer model”, col. 7, lines 49-53 “a personalized product file 90 which describes the product”) and at least one modification (Crew par. [0014] “a template for altering the shape of the work-piece”, Weber col. 7, lines 49-53 “the personalization of that product”). Those of ordinary skill in the art would have been motivated to do so to make the custom manufacturing capabilities available to customers (Weber col. 3, lines “permits communication between a customer … and a community of vendors”).

Crew and Weber do not teach a computer programming code for controlling a knitting machine.

Swallow teaches computer programming code for controlling a knitting machine (col. 7, lines 48-55 “control information for controlling the circular knitting machine … to knit the particular customized … product”). 

It would have been obvious to modify program code (e.g. Crew par. [0031] “the initial computer model may be further altered by the CAD system”, par. [0046] “output a computer model of the component”) for a knitting machine (Swallow col. 7, lines 48-55 “control information for controlling the circular knitting machine). Those of ordinary skill in the art would have been motivated to do so to provide an efficient means of producing customized knit garments (Crew par. [0013] “may be effected faster and can be automated to a greater degree”; Swallow col. 7, lines 48-55 “customized stocking product”)

Crew, Weber and Swallow do not explicitly teach modifying each template associated with the order to generate a removable waste panel for each item that includes the order code.

DeLise teaches a removable waste panel that includes markings to support manufacturing of the item (e.g. par. [0043] “waste panel 102j and a registration mark 102k”, par. [0052] “The registration mark 104k is used to align printing of indicia and adhesive onto the substrates”).

It would have been obvious at the time of filing to modify the templates (e.g. Crew par. [0031] “the initial computer model may be further altered”) to generate a removable waste panel (DeLise par. [0043] “waste panel 102j”) that includes the order code (Weber col. 13, line 61-col. 14, line 7 “The piece tracking IDs are often printed on the physical material”, DeLise par. [0043] “a registration mark 102k”). Those of ordinary skill in the art would have been motivated to do so in order to track the product being manufactured without placing the tracking number on the finished product. 

Claims 17 and 42: Crew, Weber, Swallow and DeLise teach claims 16 and 41 further comprising storing an identification of a field of a template, associating each field with a modification, the adjusting step modifying the field of the template (Crew par. [0067] “master geometry data 18 concerning details such as the shape”, par. [0014] “parameters may for example define the shape and sized of aspects of the shape alteration”).

Claim 18: Crew, Weber, Swallow and DeLise teach claim 17 further comprising receiving the template associated with the item, and modifying a field of the retrieved template in dependence on the at least one modification (Crew par. [0009] “a computer model of the component … from the initial model … using one or more of the templates”, par. [0070] “further amended and manipulated … by means of … a UDF library 28”).

Claims 19 and 43: Crew, Weber, Swallow and DeLise teach claims 16 and 41 wherein the modifying step comprises modifying a part of a computer program code for controlling a machine to manufacture the item (Crew par. [0018] “control codes … such as NC programming data”, par. [0078] “converts the manufacturing geometry … into a complete NC program 10”).

Claim 20: Crew, Weber, Swallow and DeLise teach claim 16 further comprising transmitting the adjusted at least one template (Crew par. [0009] “a computer model of the component”, Weber col. 10, lines 34-28 “communicates the personalized product orders to vendors … through the internet 20”).

Claim 21: Crew, Weber, Swallow and DeLise teach claim 16 further comprising associating a plurality of templates with an item (Crew par. [0029] “dividing the component into sub-modules and the performing the method in relation to each such sub-module”).

Claim 22: Crew, Weber, Swallow and DeLise teach claim 20 further comprising transmitting the plurality of templates, including any adjusted template (Crew par. [0029] “dividing the component into sub-modules and the performing the method in relation to each such sub-module”, Weber col. 10, lines 34-28 “communicates the personalized product orders to vendors … through the internet 20”).

Claims 23 and 46: Crew, Weber, Swallow and DeLise teach claims 16 and 41 further comprising a transmitting the modified template from a central management server to a manufacturing entity (Crew par. [0039] “machining it with the machine in accordance with the machining data”, par. [0079] “The NC program 10 is then … used to program a 5 axis robot … according to the final computer model”, Weber col. 10, lines 34-28 “communicates the personalized product orders to vendors … through the internet 20”).

Claim 24: Crew, Weber, Swallow and DeLise teach claim 16 further comprising routing the order to one of a plurality of manufacturing entities (Weber col. 10, lines 34-28 “communicates the personalized product orders to vendors … through the internet 20”), and each manufacturer being adapted to modify a template (Weber col. 12, lines 8-15 “determine which of the “X: vendors are capable of producing the personalized product”).

Claim 25: Crew, Weber, Swallow and DeLise  teach claim 24 further comprising receiving status information from each manufacturing entity, the routing being dependent on the received status information (Weber col. 12, lines 8-15 “having the capacity (inventory and time) to produce the personalized product”).

Claim 27: Crew, Weber, Swallow and DeLise teach claim 16 further comprising determining a status of an order, and transmitting a status of an order to a user (Weber col. 14, lines 33-37 “by passing information about where the order is … customers can check their order’s progress”).

Claim 28: Crew, Weber, Swallow and DeLise teach claim 16 further comprising defining the at least one modification to be made by a user (Crew par. [0014] “a template for altering the shape of the work-piece”, Weber col. 7, lines 49-53 “the personalization of that product”).

Claims 47 and 48: Crew, Weber, Swallow and DeLise teach claims 16 and 41 wherein the templates include instruction for the manufacturing machine to produce an item, in which the manufacturing machine is a program controlled machine for producing one or more of knitwear, fabric based items, woven fabrics, laser cut textiles or materials, 3D printed parts or combinations thereof (Weber col. 10, lines 43-50 “create personalized versions of … t-shirts”).

Claim 49: Crew, Weber, Swallow and DeLise teach the method of claim 16, further comprising increasing a size of the waste panel to accommodate the order code (it would at least have been obvious to adjust the size of the waste panel to ensure the ID would fit, this would have required no more than an ordinary level of inventiveness, i.e. if the ID doesn’t fit on the panel one would need to either shrink the ID or enlarge the panel to achieve the desired tracking ability).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over US 2008-0201002 to Crew et al. (Crew) in view of US 7,016,865 to Weber et al. (Weber) in view of US 4,527,402 to Swallow et al. (Swallow) in view of US 2014/0059906 to DeLise (DeLise) in view of Official Notice. 

Claim 26: Crew, Weber, Swallow and DeLise teach claim 24 but do not explicitly disclose determining an address of a manufacturing entity in the order, the routing being dependent on the determined address.

It is officially noted that internet communications were known in the art to be routed by address (e.g. IP address, URL). 

It would have been obvious at the time of filing to determine and route the communications (Weber col. 10, lines 34-28 “communicates the personalized product orders to vendors … through the internet 20”) by address (e.g. IP address, URL). Those of ordinary skill in the art would have been motivated to do so as a known means of performing the disclosed functionality which would have produced only the expected results.

Claims 44 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008-0201002 to Crew et al. (Crew) in view of US 7,016,865 to Weber et al. (Weber) in view of US 4,527,402 to Swallow et al. (Swallow) in view of US 2014/0059906 to DeLise (DeLise) in view of US 6,128,546 to Basista et al. (Basista).

Claim 44: Crew, Weber, Swallow and DeLise teach claim 43, but do not explicitly teach wherein the generated computer code is automatically optimized for a specific manufacturing device at the point at which that device is selected.

Basista teaches automatically optimizing generated computer code for a specific manufacturing device (col. 3, lines 35-40 “accepts NC code … to create an optimized part program”, e.g. col. 2, line 66-col. 3, line 3 “a laser cutting head”).

It would have been obvious at the time of filing to automatically optimize the generated computer code for a specific selected manufacturing device (Crew par. [0020] “generating control codes”, Basista col. 3, lines 35-40 “accepts NC code … to create an optimized part program”). Those of ordinary skill in the art would have been motivated to do so to provide a more efficient manufacturing process.

Claims 20 and 45: Crew, Weber, Swallow, DeLise and Basista teach claim 44 further comprising transmitting the adjusted at least one template (Crew par. [0009] “a computer model of the component”, Weber col. 10, lines 34-28 “communicates the personalized product orders to vendors … through the internet 20”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728.  The examiner can normally be reached on Monday through Thursday 7:00am - 4:30pm and alternate Fridays 7:00am 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON D MITCHELL/Primary Examiner, Art Unit 2199